DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 6-14, and 18) in the reply filed on 2/04/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Fig. 10B must refer to the structural features I the actuation mechanism and Figs. 11B-C must refer to the structural features of the tensioner mechanism or the feature(s) canceled from the claim(s). Furthermore, the locking mechanism is not shown in the Drawings and must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  In FIG. 11C, reference number 32 is in the Drawings but not in the Specifications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0047, line 2, recites “is that are staples” which should read “are staples” for grammatical purposes.
Paragraph 0051, line 4, recites “due a to” which should read “due to a” for grammatical purposes.  
Paragraph 0052, line 4, recites “over dissected end” which should read “over the dissected end”.
Paragraph 0058, line 3, recites “a grasping or clamping instrument 17” which should be read “a grasping or clamping instrument 10”.
Paragraph 0058, line 7, recites “instrument 17” which should be read “instrument 10”.
Paragraph 0059, lines 5-6, recites “a grasping or clamping instrument 17” which should be read “a grasping or clamping instrument 10”.
Paragraph 0061, lines 3 and 6, recites “a grasping or clamping instrument 17” which should be read “a grasping or clamping instrument 10”.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 6, 7, and 9 are objected to because of the following informalities:  
Claim 1 recites “said implement” in line 3 which should read “said distal grasping or clamping implement” for consistency purposes.
  Claim 2 recites “each individual ligature loop” in line 2, which should read “ the distal ligature loop of each of the at least one ligature” for consistency purposes.
Claims 6-7 recite “two or more knots” in line 1, which should read “two or more slidable knots” for consistency purposes.
Claims 6-7 recite “two or more ligature loops” in line 2, which should read “ two or more distal ligature loops” for consistency purposes.
Claim 7 recites “placed alongside one” in line 2, which should read “placed alongside one another” for grammatical purposes.
Claim 14 recites “cutting the proximal end of a ligature” in line 2 which should read “cutting the proximal tail of the ligature loop” for consistency purposes.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation mechanism in claim 1, tensioner mechanism in claim 2, and locking mechanism in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, an actuation mechanism is disclosed but not structurally or functionally described in the claims. As noted above, the phrase “actuation mechanism” invokes 35 USC 112(f), and therefore is construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. However, the instant specification and drawings do not sufficiently describe the corresponding structure for the claimed “actuation mechanism”. In paragraph 0063 and 0064 of the specification, the actuation mechanism is described as being a part of the handle and that it is linked to a trigger/actuation engager and a spring, but it is unclear what the structure of the actuation mechanism itself is. In FIG. 10B of the drawings, the actuation mechanism (24) is pointing broadly to what appear to be  linkages in the handle but does not distinctly reference what piece(s) or structure(s) function as the actuation mechanism.
In claim 3, the actuation mechanism is further described as a locking mechanism and a release and is described functionally but not structurally in the claims. Furthermore, the locking mechanism is not mentioned or disclosed in the specifications. In the specifications, “a locking assembly” is disclosed or an actuation mechanism (para. 0063), and therefore no actual structure is disclosed for the locking mechanism. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “actuation mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the “actuation mechanism” can be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. However, the written description fails to disclose or sufficiently describe the corresponding structure. In paragraph 0063 and 0064 in the specification, the actuation mechanism is described as being a part of the handle and that it is linked to a trigger/actuation engager and a spring. In FIG. 10B of the drawings, the actuation mechanism (24) is pointing to linkages in the handle but does not distinctly reference what piece(s) or structure(s) function as the actuation mechanism. Furthermore, there is no structure described in the specification that discloses how the actuation mechanism performs the function of moving the cartridge. Since, the written description fails to sufficiently describe the actuation mechanism, the actuation mechanism is being broadly interpreted as any part of the device that causes another piece of 
Claim limitation “locking mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the claim limitation can be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. Claim 3 discloses that the actuation mechanism is a locking mechanism and a release. However, the written description fails to disclose or sufficiently describe the corresponding structure. The locking mechanism is not disclosed in the specifications and lacks structure in the claims and the specifications. In the specifications, “a locking assembly” is disclosed as being in communication with a switch, trigger or button and comprises a release or an actuation mechanism (para. 0063). The written description contradicts what is disclosed in the claims and makes it unclear to the Examiner what is the actuation mechanism and if the locking mechanism is the locking assembly or two separate components. Furthermore, there is no structure described in the specification that discloses how the locking mechanism performs the function of locking and releasing the cartridge. It is also unclear if the locking mechanism is an independent structure, separate from the release or if they are one structure that functions as lock and a release. Since, the written description fails to sufficiently describe the locking mechanism, for the purposes of claim interpretation the locking mechanism is being broadly interpreted as any part of the device that locks the cartridge in a proximal position. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation " the cartridge release " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if Applicant is referring back to the release of claim 8 or introducing an additional element, i.e., a cartridge release. For purposes of claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-11, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christy et al. (US 6610072) [hereinafter Christy].
Regarding claim 1, Christy discloses a ligation device comprised of a cartridge (Fig. 8A), having a proximal end (located near suture control mechanism (142)) and an opposite distal end (located near fingers (122), comprising:
(a) The actuation mechanism is interpreted under 35 U.S.C. 112(f) as any part of the device that causes another piece of the device to move to accomplish the claimed function, and equivalents thereof. Christy discloses a suture control mechanism (142) which controls the length of the suture (1301). A longer suture length produces a smaller suture loop (see Fig. 8A, size 1021) and a shorter suture length produces a larger suture loop (see Fig. 8A, size 1022) (col. 8 lines 57-67)]. 

(c) a plurality of distal grooves on the distal ends (124) of fingers (122) (see Fig. 8D and 11A-C) holding at least one ligature (Figs. 8A-B), said at least one ligature comprising a proximal tail (suture tail (130’)) (Fig. 8C) and a distal ligature loop (suture loop (130)) with a partially tightened slidable knot (slip knot (130k) (Fig. 8C) (col. 8 lines 38-48).
Regarding claim 2, the tensioner mechanism is interpreted under 35 U.S.C. 112(f) as any part of the device that applies tension to the ligature loop to accomplish the claimed function, and equivalents thereof. Christy discloses a suture loop tightening mechanism (col. 9 lines 58-65) used to tighten the suture loop (col. 7 lines 40-58).
Regarding claim 10, Christy discloses removing the grasping device and replacing it with endoscopic scissors for dissecting or cutting a tubular tissue structure (col. 12 lines 8-11) (Figs. 26F-G).
Regarding claim 11, Christy discloses that the endoscopic scissors are slidably engaged in the main body lumen running along the longitudinal axis of the cartridge (col. 12 lines 8-11).
Regarding claim 13, Christy discloses, at least one ligature loop, wherein the ligature loop is independently tightenable (Figs. 25F-H) (col. 10 lines 44-60 and lines 27-28). It is noted that claim 13 includes that the number of ligature loops can be 1. 
Regarding claim 14, Christy discloses a suture cutter (140) (Figs. 8C-D) for cutting the proximal end of a ligature (suture tail (130’)) (Fig. 8C) after partially slidable knot (slip knot (130k) (Fig. 8C) is tightened (Figs. 26E-F) (col. 9 lines 5-13).
Regarding claim 18, .
Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 5336229).
Regarding claim 1, Noda discloses a ligation apparatus comprised of a cartridge (200) (Fig. 9), having a proximal end (208) (Fig. 9) and an opposite distal end (204)) (Fig. 9), comprising:
(a) actuation mechanism; The actuation mechanism is interpreted under 35 U.S.C. 112(f) as any part of the device that causes another piece of the device to move to accomplish the claimed function, and equivalents thereof. Noda discloses coupling (270)(Fig. 13) pinned to actuator (252) (Fig. 13) and coupled to linkage (238) (Fig. 13). The coupling and the linkage are disposed in the handle and are actuated by actuator (252) in order to open and close movable jaw (216) (Figs. 11 and 12) (col. 11 lines 55-59).
 	(b) a distal grasping or clamping implement (Figs. 9 and 10) having oppositely disposed jaws (Figs. 9 and 10) proximate the distal end of said implement, and
(c) a distal groove (aperture (227)) (Fig. 10) holding at least one ligature (Fig. 10), said at least one ligature comprising a proximal tail (suture (218)) (Fig. 10) and a distal ligature loop (knotted loops (226)) with a partially tightened slidable knot (slip knot (230) (Fig. 10) (col. 10 lines 56-68).
Regarding claims 6 and 7, Modified Noda discloses for applying two or more knots to a tubular tissue structure, comprising two or more ligature loops stacked on top of one another and alongside one [another] (see Fig. 10) (col. 10 lines 65-68 and col. 11 lines 36-40). [Note: ligature loops stacked on top of one another can also be interpreted as being placed alongside one another (top side to bottom side)]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 5336229).
Noda discloses all of the limitations set forth above, in claim 1, including a cartridge comprising an actuation mechanism used to actuate the movable jaw (216), but fails to disclose an actuation mechanism comprising a locking mechanism in the embodiment shown in figs. 9-12 of Noda. The locking mechanism is interpreted under 35 U.S.C. 112(f) as any part of the device that locks the cartridge in a proximal position to accomplish the claimed function, and equivalents thereof. 
 In the embodiment shown in Fig. 17, Noda discloses an actuation mechanism (sleeve (388)) slidably disposed about shaft (22). Retraction of actuation mechanism (sleeve (388)) allows for the cartridge to be disconnected from the shaft (22) (col. 9 lines 49-64).

It would have been well within the purview of one of ordinary skill in the art to have modified the device of Noda shown in Fig. 9 to include such an actuation mechanism comprising a locking mechanism as taught in the embodiment shown in Fig. 17 for the predictable result of disconnecting the cartridge from the shaft in order to dispose the cartridge and further ensure the cleanliness of the device by replacing the cartridge with a new one (col. 9 lines 49-64). It is further noted that Noda discloses that, when a particular feature is described in connection with an embodiment, it would be within the knowledge of one skilled in the art to effect such a feature in connection with other embodiments (col. 13 lines 62-67).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Christy et al. (US 6610072) [hereinafter Christy] in view of Yoon (US 5797958).
Regarding claim 12, Christy discloses all the limitations disclosed above in claim 1, including replacing the tissue grasper for endoscopic scissors in order to cut tissue.
 	However, Christy fails to disclose wherein said cutting implement is not extendable beyond the distal end of the cartridge.
Yoon teaches a multifunctional tissue grasper comprised of articulated jaws and proximally spaced cutting blades on said jaws. Yoon further teaches multiple embodiments of blades (Figs. 4-11) on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the tissue grasper in Christy to include the blades of Yoon in order to decrease the frequency of substitution of instruments; thereby improving the efficiency of the procedure (col. 2 lines 17-31). When the blades are positioned on the tissue grasper as taught by Yoon, the device of Christy in view of Yoon comprises a cutting implement not extendable beyond the distal end of the cartridge.  
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771